MEMORANDUM **
Roger Manu Bates appeals from the 198-month sentence imposed following his guilty-plea conviction for conspiracy to distribute and possess with intent to distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss the appeal.
*540When Bates entered into a plea agreement with the government, he waived his right to appeal his conviction and sentence. The record reflects that Bates’ guilty plea was knowing and voluntary, and that the appeal waiver was unambiguous. See United States v. Jeronimo, 398 F.3d 1149, 1153-57 (9th Cir.2005). Therefore, we enforce the appeal waiver and dismiss this appeal.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.